Citation Nr: 0019743	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
fungal infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.

The Board remanded this case for additional evidentiary 
development in January 1997 and August 1999.


FINDINGS OF FACT

1.  The evidence of record suggests that the veteran engaged 
in combat with the enemy during his Korean War service.

2.  Competent evidence demonstrating continuity of pertinent 
symptomatology or a nexus between any current disability of 
the neck and the veteran's military service has not been 
presented.

3.  The RO previously denied service connection for a fungal 
infection.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate 
rights, by VA letter dated December 12, 1958.  He did not 
initiate an appeal, and the decision became final.

4.  By VA letters dated on October 21st and 24th of 1977, the 
RO informed the veteran that new and material evidence had 
not been submitted such as to reopen his fungal infection 
claim and that service connection for hearing loss and 
ringing of the ears was not warranted.

5.  Following the receipt of additional evidence, the denials 
were confirmed and continued in a December 1977 rating 
decision.  The veteran was informed of these adverse 
determinations, as well as his procedural and appellate 
rights, by VA letter dated December 21, 1977.  He did not 
initiate an appeal, and the decision became final.

6.  Evidence developed since these adverse determinations, 
when viewed in the context of the entire record, is 
cumulative and redundant and is not probative and does not 
bear directly and substantially upon the issue at hand.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a neck 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The December 1977 decision denying entitlement to service 
connection for bilateral high frequency hearing loss and 
tinnitus, as well as entitlement to reopen of a claim for 
service connection for a fungal infection, is final and no 
new and material evidence has been submitted to reopen the 
claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

i.  Additional Service Medical Records

In a January 1992 letter, the veteran stated that some of his 
service medical records were missing.

Prior to rendering a final decision as to whether the 
veteran's claim for entitlement to service connection is well 
grounded, however, VA has a responsibility to obtain all 
service records which are highly likely to be pertinent to 
the issue of service connection.  Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999).  This responsibility is heightened 
when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the Board remanded this case to the RO in order 
to make a final attempt to secure complete service medical 
records pertaining to the veteran's Korean War service.

In February 1997, a letter was sent to the Surgeon General of 
the Army requesting medical treatment records pertaining to 
the veteran and dated from July 14, 1952 to July 2, 1954, to 
include morning reports.  Later that month, the Surgeon 
General's Office indicated that all records would have been 
forwarded and maintained at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.

The RO, inter alia, sent letters to the NPRC in January and 
February 1997 requesting that they provide additional copies 
of pertaining to the veteran and dated from July 14, 1952 to 
July 2, 1954.

In March 1997, the NPRC replied that the veteran's records 
may have been destroyed in a fire at the Center in 1973 and 
that the veteran needed to provide additional detailed 
information in order to facilitate his claim.

In July 1997 and January 1998, the RO sent letters to the 
veteran requesting that he provide additional and alternative 
evidence.  The veteran has failed to provide the requested 
information.

In August 1999, the Board remanded this case to the RO for 
other procedural and evidentiary development.

By VA letter dated September 29, 1999, the RO again requested 
that the veteran provide additional and alternative evidence 
with respect to his claims.  Once again, the veteran failed 
to respond.

In view of the foregoing, the Board is satisfied that all 
procurable data has been assembled for appellate review, and 
that the preliminary duty to assist in obtaining any 
additional service records as mandated by 38 U.S.C.A. § 5107 
has been met.  See Hayre, supra.

ii.  Available Evidence

Available service medical records show that the veteran was 
initially deemed to be unfit for duty on pre-induction 
examination in March 1951.  Clinical evaluation was 
essentially normal, save the presence of a burn scar on the 
left ankle and a moderate left varicocele.  Hearing was 15/15 
to whispered voice bilaterally.  On examination in July 1952, 
the veteran once again had a normal clinical evaluation.  
However, his left varicocele was noted to be asymptomatic.  
As such, he was deemed to be fit for duty.  Hearing was again 
noted to be 15/15 to whispered voice bilaterally.
Dispensary cards show that the veteran was treated for an 
unspecified rash in July 1952, heat rash in August 1952, an 
unspecified skin condition of the feet in October 1952 and a 
rash on his hands in November 1952.  In April 1953, he was 
treated for an unspecified s skin condition, which was 
variously diagnoses as questionable pityriasis, Rosasia 
Pusists, tinea versicolor or scabies.  Throughout this time, 
he was prescribed various lotions and ointments.

There was no mention of the presence of or treatment for a 
neck injury, bilateral hearing loss or tinnitus during 
service.

The veteran had an entirely normal clinical evaluation on 
separation examination in July 1954.  Hearing was again noted 
to be 15/15 to whispered voice bilaterally.

A statement of Dr. T. P. Edwards indicated that the veteran 
was seen in October 1958 with a history of recurrent rash on 
the buttocks.  Dr. Edwards indicated that the veteran 
appeared to have some type of fungus infection.

The RO denied entitlement to service connection for fungal 
infection in a December 1958 rating decision.  It was held 
that the skin condition, noted on the statement of Dr. 
Edwards as some type of fungus infection, was not associated 
with the acute skin condition noted in service in 1952 and 
1953.

An October 1977 statement of Dr. J. L. Pipkin indicated, in 
pertinent part, treatment on five occasions between May 4th 
and October 5th of 1959 for a giant ringworm infection (tinea 
corpus).  They were described as large, circinate lesions 
involving much of the veteran's trunk.  The fungus was 
identified in fresh potassium hydroxide (POH) preparations, 
was later cultured out and proved to be Trichophyton Rubrum.

By VA letter dated October 21, 1977, the RO informed the 
veteran that this evidence was insufficient as to reopen his 
claim for service connection.

By VA letter dated October 24, 1977, the RO informed the 
veteran that his claims for compensation based on 
disabilities resulting from hearing loss and ringing in the 
ears was denied.

VA treatment records developed in September and October of 
1977 show diagnoses of tinea cruris, chronic fungal infection 
of the toes, high frequency sensorineural hearing loss of 
both ears (AU) which was noted to be noise induced.  The 
veteran also complained of tinnitus.

However, the RO confirmed and continued the denial of the 
benefits sought in a December 1977 rating decision.  The 
veteran was informed of this adverse determinations, as well 
as his procedural and appellate rights, by VA letter dated 
December 21, 1977.  He did not initiate an appeal, and the 
decision became final.

Private treatment records developed in December 1991 and 
January 1992 show treatment for various disorders, to include 
cerumen of the ears.

The RO denied entitlement to service connection for residuals 
of a neck injury in an April 1994 rating decision.

In November 1999, the RO received copies of VA treatment 
records developed between January 1980 and July 1980.  These 
records show treatment on occasion for complaints of 
tinnitus, high frequency sensorineural hearing loss, 
onychomycosis and tinea pedis.

Analyses

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when 
there is evidence of (i) the existence of a chronic disease 
in service or in a presumptive period (and the evidence need 
not be contemporaneous with service or a presumptive period 
but may be evidence, including lay evidence when applicable, 
years thereafter) and (ii) present manifestations of the same 
chronic disease.  Savage at 495.  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an in-service injury or continuous 
symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (in-service disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

Having reviewed the veteran's service personnel and service 
medical records, which show wartime service in Korea, as well 
as the various medical histories of record, the Board will 
resolve all reasonable doubt in the veteran's favor and find 
that the liberalizing evidentiary standards set forth in 
38 U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (1999), are for 
application in this case.

i.  Service Connection for Neck Injury

In the instant case, the veteran's available service medical 
records do not mention the incurrence of a neck injury, and 
while for purposes of section 1154(b) the Board accepts his 
account of in-service treatment by a corpsman for a neck 
injury in Korea, there is no competent medical evidence that 
any current neck disorder had its onset or was aggravated 
during his period of wartime service.  See Kessel, supra.  
The Board has considered the contentions of the veteran, 
inasmuch as he is offering his own medical opinion as to the 
etiology of his current neck problems.  However, the Board 
again notes that his present statements and testimony do not 
satisfy the medical nexus requirement in service connection 
cases.  Id.  Indeed, lay parties are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for residuals 
of a neck injury, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claim, therefore, must be denied.  Since the 
veteran has failed to present a well grounded claim for 
service connection for residuals of a neck injury, VA has no 
duty to assist him in the development of facts pertaining to 
the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

ii.  New and Material Evidence Claims

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§ 7105 (West 1991).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Regardless of the 
actions undertaken by the RO, the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has not submitted new and material evidence such 
as to reopen his claims for service connection for a fungal 
infection, bilateral high frequency hearing loss and 
tinnitus.  The RO has consistently denied the veteran's 
claims for service connection based on the lack of medical 
nexus evidence.  Indeed, the RO's 1958 determination 
specifically informed the veteran of the need to submit 
evidence tending to show that his claimed disability (fungal 
infection) continued from the time incurred in service and 
that he have a present disability as a result of this 
condition.  It was noted that the fungal infection described 
in Dr. Edward's 1958 statement had not been associated with 
the acute skin condition noted in service in 1952 and 1953.  
Similarly, the RO's 1977 determinations relating to bilateral 
hearing loss and tinnitus noted that the veteran's service 
medical records did not reveal any ear pathology and that the 
presence of such disability first shown over 30 years 
following military discharge was insufficient as to establish 
service connection.

In conjunction with his claims for reopen, the veteran has 
submitted evidence of recent medical treatment for fungal 
infection, bilateral hearing loss and tinnitus.  Although 
these records are "new" insofar as they were not previously 
associated with his claims folder, the Board observes that 
they do not bear directly and substantially upon the issues 
at hand.  Specifically, the veteran has still not presented 
any competent medical evidence of a nexus between his claimed 
disorders and his wartime service.  Caluza, Epps and Kessel, 
supra.  Accordingly, the Board finds that new and material 
evidence has not been received with regard to the veteran's 
claims for service connection for a fungal infection, 
bilateral high frequency hearing loss and tinnitus.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen these claims.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

Finally, the Board is cognizant of its heightened duty to 
explain its reasons and bases for its findings of facts and 
conclusions of law on account of the presumed destruction of 
a portion of the veteran's service records, see O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), as appears the case here; 
however, in view of the fact that none of the post service 
medical evidence reflects that any currently diagnosed 
hearing loss, tinnitus or skin disorder is in any way related 
to some incident or event of his service, which in turn is 
insufficient to reopen the claims, further consideration of 
this case in line with O'Hare is not controlling as to the 
proper disposition of this appeal under the law and 
regulations governing disability claims based on service 
connection.


ORDER

The claim for service connection for residuals of a neck 
injury is denied as not well grounded.

New and material evidence not having been submitted to reopen 
claims for service connection for a fungal infection, 
bilateral high frequency hearing loss and tinnitus, the 
benefits sought on appeal are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

